DETAILED ACTION
 	Applicant’s response of September 14, 2021 has been fully considered.  Claims 1-3, 7-13, and 15-18 are amended and claims 5 and 6 are cancelled.  Claims 1-4 and 7-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, in lines 3 and 4 of claim 1 and in lines 4 and 5 of claim 2, the claims recite the limitation “at least one antimicrobial agent consisting of bismuth aluminate.”  This phrase is unclear because it states that there can be more than one antimicrobial agent but yet tries to limit1 this agent to only bismuth aluminate.  Additionally, according to claim 7, the antimicrobial agent further comprises another compound.  For the purpose of further examination, this phrase will be given its broadest reasonable interpretation and will be interpreted to read “at least one antimicrobial agent comprising bismuth aluminate.”  This interpretation is line with the phrase “at least one” and dependent claim 7.
Regarding claims 3, 4, and 7-18, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al. (US 2009/0306218).
Regarding claims 1 and 13, Fitzgerald et al. teaches a method of imparting antimicrobial properties to a locus comprising providing a coating (¶8, 9) comprising adding from 0.05 to 5% w/v (an effective amount) of a bismuth salt (¶76) such as bismuth aluminate and/or bismuth citrate (¶55, 57) to the coating composition.
Regarding claim 3, Fitzgerald et al. teaches that the coating can be in the form of a paste (¶79).
Regarding claim 7, Fitzgerald et al. teaches that the bismuth salt may be either organic or inorganic (¶56) and that the formulation may contain more than one bismuth salt (¶63).
Regarding claim 8, it is known that bismuth aluminate is a solid at room temperature.  Additionally, Fitzgerald et al. teaches that the bismuth compound is dissolved in DMSO (solution/dispersion) (¶185).
Regarding claims 9, 11 and 15, these claims further define a component that is not required.
Regarding claim 10, Fitzgerald et al. teaches that the composition further comprises additives such as emollients, antioxidants, stabilizers, and surfactants (¶85).
Regarding claim 12, Fitzgerald et al. does not teach that the locus initially exhibits microbial colonies that are reduced by at least one standard rating according to the scoring scale in ASTM D 2574.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. reducing microbial colonies by at least one standard rating according to the scoring scale in ASTM D 2574, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) 
Regarding claim 16, Fitzgerald et al. does not require the presence of isothiazoline, cyclopentane, bronopol, formaldehyde or mercury.
Regarding claim 17, Fitzgerald et al. teaches the use of bismuth aluminate as the bismuth-containing compound, which is the same as required by the instant application.  Therefore, since this the same compound, it is capable of serving as an extender.
Regarding claim 18, Fitzgerald et al. does not teach that the locus exhibits no microbial growth after three weeks aging at 60° C in accordance with ASTM D 2574.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. the locus exhibiting no microbial growth after three weeks aging at 60° C in accordance with ASTM D 2574, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al. (US 2009/0306218).
Regarding claim 2, Fitzgerald et al. teaches a coating composition comprising (¶8, 9) comprising from 0.05 to 5% w/v (an effective amount) of a bismuth salt (¶76) such as bismuth aluminate and/or bismuth citrate (¶55, 57).
Regarding claim 4, since the composition of Fitzgerald et al. comprises the same components as those claimed in claim 2, the composition will be capable of imparting microbe-resistance to storage equipment or a vessel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2009/0306218) as applied to claim 1 as set forth above.
Fitzgerald et al. teaches the method of claim 1 as set forth above.  However, Fitzgerald et al. does not teach that the bismuth compound is added to a matrix as a granule or a powder.  However, the bismuth aluminate used by Fitzgerald et al. is a solid and Fitzgerald et al. teaches that it is dissolved in dimethyl sulfoxide (DMSO) (a matrix) (¶185).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a granule or powder of the bismuth compound to dissolve into the DMSO, and would have been motivated to do so in order to ensure that the compound is thoroughly mixed within the matrix.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/818,925 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, claim 1 of the reference application teaches a coating composition comprising an effective amount of a bismuth-containing antimicrobial agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.
Applicant argues that independent claims 1 and 2 each require the locus to be one of a coating, coating intermediate, finish, finish intermediate, colorant, process equipment, storage vessel, or combination thereof2, and that Fitzgerald et al. does not teach this limitation.  Applicant states that Fitzgerald et al. teaches that the vehicle containing the components is a cream, paste, gel, lotion, foam, ointment, or other viscous or semi-viscous fluid.”  This argument is unpersuasive.  The instant claims state that the locus can be a coating and a cream or lotion placed on the skin, for example, is a coating (the cream/lotion coats the skin).  Therefore, this argument is unpersuasive.
Applicant argues that Fitzgerald et al. requires the presence of a bismuth salt and a quinone and the instant claims limit the antimicrobial agent to only bismuth aluminate (a bismuth salt).  This argument is unpersuasive.  As discussed above in the rejection under 35 U.S.C. 112(b), there are clarity issues with the phrase in question and it has as such been interpreted as at least one of an antimicrobial agent comprising bismuth aluminate.  Therefore, other antimicrobial agents are not excluded from locus and the presence of the quinone is fine.  Additionally, as stated in footnote 1, the locus is not a closed composition and can therefore contain other components, including other antimicrobial agents, as long as the bismuth aluminate is included.
Applicant argues that bismuth aluminate is mentioned as a member of a long list and that it is not used in the examples.  Further, applicant argues that Fitzgerald et al. does not teach any advantage to the use of bismuth aluminate for imparting antimicrobial properties.  This argument is unpersuasive.  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  Additionally, when a species is clearly named, the species claim is anticipated no matter how many other species are additionally named.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  MPEP 2131.02.  Therefore, bismuth aluminate is not required to be used in the examples or to be taught as advantageous over other similar compounds to be considered taught by the reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Even though the antimicrobial agent is “consisting of bismuth aluminate,” the locus as a whole is not limited and therefore can contain other components, including other compounds which may be considered antimicrobial agents.
        2 Claim 2 also states that the locus can be a paste, which is taught explicitly by Fitzgerald et al.